 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-17-02644-PHX-SPL
      Michael Jones,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Charles L. Ryan, et al.,                   )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          Petitioner Michael Jones has filed an amended Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 15). The Honorable Deborah M. Fine, United States
17   Magistrate Judge, issued a Report and Recommendation (“R&R”) (Doc. 30),
18   recommending that the Court deny the Petition. Judge Fine advised the parties that they
19   had fourteen (14) days to file objections to the R&R and that failure to file timely objections
20   could be considered a waiver of the right to obtain review of the R&R. Id. at 15-16 (citing
21   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114,
22   1121 (9th Cir. 2003)). On September 19, 2018, this Court advised Petitioner that he had
23   fourteen (14) days from the date of the Court’s Order to file objections to the R&R (Doc.
24   31).
25          The parties did not file objections, which relieves the Court of its obligation to
26   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
27   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
28   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
 1   determine de novo any part of the magistrate judge’s disposition that has been properly
 2   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
 3   The Court will adopt the R&R and deny the Petition. See 28 U.S.C. § 636(b)(1) (stating
 4   that the district court “may accept, reject, or modify, in whole or in part, the findings or
 5   recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge
 6   may accept, reject, or modify the recommended disposition; receive further evidence; or
 7   return the matter to the magistrate judge with instructions.”). Accordingly,
 8          IT IS ORDERED:
 9          1.     That Magistrate Judge Fine’s Report and Recommendation (Doc. 30) is
10   accepted and adopted by the Court;
11          2.     That the amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
12   § 2254 (Doc. 15) is denied and dismissed with prejudice;
13          3.     That a certificate of appealability and leave to proceed in forma pauperis on
14   appeal are denied; and
15          4.     That the Clerk of Court shall terminate this action.
16          Dated this 7th day of November, 2018.
17
18
19
20                                                    Honorable Steven P. Logan
21                                                    United States District Judge

22
23
24
25
26
27
28

                                                  2
